Citation Nr: 1818198	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-31 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for skin cancer, claimed as the result of herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty form April 1963 to December 1966, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified before the undersigned in a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

In September 2017, the Board remanded the appeal for additional development.  The claim has since been returned to the Board for appellate review.

In February 2018, the Veteran submitted a Form 9 requesting a new videoconference hearing.  The Veteran's request for a hearing was fulfilled in January 2017, and the motion for a new hearing is denied.  

For reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The additional delay of a final decision is regrettable; however, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

In September 2017, the Board remanded the appeal to obtain updated VA medical treatment records, private treatment records from Wellstar Medical Specialists and Dr. L.J.H, and to afford the Veteran a new VA examination regarding his skin cancer.  The AOJ obtained updated VA treatment records and a new VA examination on behalf of the Veteran, but the updated private treatment records were not obtained.  Stegall v. West, 11 Vet. App. 268, 271.

The AOJ submitted a letter to the Veteran on October 3, 2017 requesting authorizations for Wellstar Medical Specialists and Dr. L.J.H; however, as the Veteran has previously filled out authorizations for these providers, the RO did not follow-up or inform the Veteran that those previous authorizations had expired, and that he needed to fill out new authorizations.  On remand, new authorizations must be obtained, and attempts made to obtain this information must be documented in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to his claimed disability.  All attempts made must be documented in the claims file.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, specifically to include all records from Wellstar Medical Specialists, and updated records from Dr. L.J.H. from 2010 to the present.  

2.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  If the private medical records obtained are considered relevant, request an addendum medical opinion from the VA examiner who provided the November 2017 opinion as to whether it is at least as likely as not that the Veteran's skin cancer was incurred in, related to, or caused by any incident of his service, to include his presumed herbicide agent exposure.

4.  After completing all of the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




